Mr. Presiding Justice Baker delivered the opinion of the court. The order quashing the writ was made upon the face of the petition, before return. Strictly, perhaps, the order should have been, if in the opinion of the court the writ had been improvidently allowed, that the writ be superseded, under the rule that the writ is quashed or dismissed only after the return has been made, while it is superseded before the return. 4 Ency. of Pl. & Pr. 234. But in Darmstaedter v. Armour, 17 Ill. App. 285, where a writ of certiorari had been improvidently allowed, an order that the writ be quashed, made before return, was affirmed. We shall consider the question argued by counsel on both sides, viz.: whether the writ was properly quashed or superseded because of the delay of appellant in suing out the writ, as properly brought before us for review, and also the question whether the errors in the judgment alleged in the petition are of such a nature as made the allowance of the writ proper. A writ of certiorari is not a writ of right, but its issuance is to a great extent discretionary. So a motion to quash or supersede the writ is addressed to the discretion of the court. The remedy by certiorari is in the nature of that afforded by a writ of error. “The writ will not be granted for the correction of merely harmless, technical or formal errors which are not shown to have resulted prejudicially or to have caused substantial injustice to the petitioner.” 4 Encyc. of Pl. & Pr. 34. So also, “Where the applicant for the writ has been guilty of unreasonable delay in suing out the writ, it will be quashed. ’ ’ Id. 236. The general rule, in the absence of special facts or circumstances excusing the delay, is that a common law writ of certiorari will not be issued, or.if issued will be quashed or superseded, where the application for the writ is not made until after the time within which a writ of error must be prosecuted has elapsed. Hyslop v. Finch, 99 Ill. 171-179; People v. New York, 2 Hill 9. The errors in the judgment alleged in the petition are only that the justice’s transcript fails to show that the cause was called at the hour, or heard at the place, specified in the summons. These errors are very technical, and it does not appear from the petition that they caused any substantial injustice to the petitioner. Again, more than five years elapsed between the rendition of the judgment and the suing out of the writ, and under our statute a writ of error must be sued out within five years. The writ was improvidently allowed, we think, both because the errors alleged were merely formal and technical, and because of the laches of the petitioner, and therefore the order quashing the writ was proper and will be affirmed. Affirmed.